 

Exhibit 10.2

BASIC ENERGY SERVICES, INC.

RESTRICTED STOCK GRANT AGREEMENT

(Grantee Executing a Non-Competition Agreement for Retirees)

Grantee: KENNETH V. HUSEMAN

1.  Grant of Stock.  Basic Energy Services, Inc. (formerly BES Holding Co.), a
Delaware corporation (the “Company”), hereby grants to the Grantee (identified
above), an employee of the Company, the number of shares of the Company’s common
stock, $0.01 par value per share (the “Common Stock”), identified in Section 12
below (the “Shares”), subject to the terms and conditions of this agreement (the
“Retiree Agreement”), the  Fifth Amended and Restated Basic Energy Services,
Inc. 2003 Incentive Plan (as amended, the “Plan”) and the Grantee
Non-Competition Agreement for Retirees (the “Non-Compete Agreement”), a form of
which is attached hereto as Exhibit A.  This Retiree Agreement is made as
contemplated by and in accordance with the prior restricted stock grant
agreement(s) between the Company and Grantee.  The issuance by the Company of
the Shares shall be deemed to occur effective on the Grant Date (identified in
Section 12 below), and will equal the number of all other unvested shares of
restricted stock that are held by the Grantee and forfeited on the date of
retirement of the Grantee.  The Plan and the Non-Compete Agreement are hereby
incorporated into this Retiree Agreement in its entirety by reference.  Upon the
expiration of the applicable vesting periods identified in Section 12 below, the
Shares delivered to Grantee shall be fully paid and nonassessable. 

 

2.  Definitions.  All capitalized terms used herein shall have the meanings set
forth in the Plan unless otherwise provided herein.  Section 12 below sets forth
meanings for certain of the capitalized terms used in this Retiree Agreement.

3.  Vesting Term.  Subject to earlier forfeiture in accordance with the terms of
the Non-Compete Agreement in the event of Grantee’s breach of the Non-Compete
Agreement, the Shares granted to Grantee hereunder on the Grant Date will vest
in the Grantee in the respective amounts and on the respective dates set forth
in Section 12 below, or, if earlier, on the death of Grantee.

4.  Consideration.  Grantee hereby agrees that Grantee’s execution of the
Non-Compete Agreement and Grantee’s compliance with the terms and provisions
contained therein are the sole consideration for the issuance by the Company of
the Shares pursuant to this Retiree Agreement.

5.  Restriction on Shares.    

(a)  The Shares granted to Grantee hereunder shall be maintained in book entry
form or the stock certificates shall be retained in the possession of the
Company until vested in the Grantee as provided in Sections 3 and 12 hereof. 



Page 1 of 1

--------------------------------------------------------------------------------

 

 

(b)  In the event of a breach by the Grantee of any covenant or agreement
contained in the Non-Compete Agreement, all Shares that are unvested on the date
of such breach will be automatically and immediately forfeited by the Grantee.

(c)  At such time as the vesting period is satisfied, a certificate for the
Shares no longer subject to forfeiture will be delivered to the Grantee without
the legend set forth in Section 5(e) below. 

(d)  From and after the date of this Grant and prior to any forfeiture of the
Shares, the Grantee shall be entitled to vote the Shares and shall be entitled
to receive any cash dividends payable on the Shares.  Any stock dividends
applicable to the Shares shall be retained by the Company until the vesting
period of the Shares on which the stock dividend was issued is satisfied.

(e)  Any book entry of shares or certificate representing the Shares granted
hereunder shall be issued to the Grantee pursuant to the terms of the Plan as of
the Grant Date and shall be marked with the following legend:

“The shares represented by this certificate have been issued pursuant to the
terms of the Fifth Amended and Restated Basic Energy Services, Inc. 2003
Incentive Plan, as amended, and may not be sold, pledged, transferred, assigned
or otherwise encumbered in any manner except as set forth in the terms of such
Plan or Award Agreement dated effective September 30, 2013”

6.  Independent Legal and Tax Advice.  Grantee acknowledges that the Company has
advised Grantee to obtain independent legal and tax advice regarding the grant
of the Shares in accordance with this Retiree Agreement and any disposition of
any such Shares.

7.  Reorganization of Company.  The existence of this Retiree Agreement shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue or bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

8.  Investment Representation.  Grantee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law.  Moreover, any stock
certificate for any Shares issued to Grantee hereunder may contain a legend
restricting their transferability as set forth in Section 5 above prior to
vesting, or to the extent required under the Plan or applicable law, as
determined by the Company in its discretion.  Grantee agrees that Company shall
not be obligated to take any affirmative action in order to cause the issuance
or transfer of Shares hereunder to comply with any law, rule or regulation that
applies to the Shares subject to this Retiree Agreement.

9.  No Guarantee of Employment.  This Retiree Agreement shall not confer upon
Grantee any right to employment with the Company or any affiliate thereof.





Page 2 of 2

--------------------------------------------------------------------------------

 

 

10.  Withholding of Taxes; Share Withholding.  The Grantee shall have the
responsibility of discharging all taxes (state and federal) owed by the Grantee
as a result of this Retiree Agreement.  Grantee agrees that, if he makes an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
with regard to the Shares, he will so notify the Company in writing within two
(2) days after making such election, so as to enable the Company to timely
comply with any applicable governmental reporting requirements.  In accordance
with Section 9(b) of the Plan, the Company hereby agrees that the Grantee may
direct the Company to satisfy the Company’s actual withholding tax obligations
through the “constructive” tender and withholding of vested Restricted Stock
under this Retiree Agreement; provided, the Company may revoke such right at any
time prior to the vesting date of Awards under this Retiree Agreement by giving
written notice to the Grantee.

11.  General.

(a)  Notices.  All notices under this Retiree Agreement shall be mailed or
delivered by hand to the parties at their respective addresses set forth beneath
their signatures below or at such other address as may be designated in writing
by either of the parties to one another, or to their permitted transferees if
applicable.  Notices shall be effective upon receipt.

(b)    Transferability of Grant.  The rights of the Grantee pursuant to this
Retiree Agreement are not transferable by Grantee.  No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities, obligations or torts of Grantee or any permitted transferee
thereof. Any purported assignment, alienation, pledge, attachment, sale,
transfer or other encumbrance of the Shares, prior to the lapse of restrictions,
that does not satisfy the requirements hereunder shall be void and unenforceable
against the Company.

(c)  Amendment and Termination.  No amendment, modification or termination of
this Retiree Agreement shall be made at any time without the written consent of
Grantee and the Company.

(d)  No Guarantee of Tax Consequences.  The Company and the Committee make no
commitment or guarantee that any federal or state tax treatment will apply or be
available to any person eligible for benefits under this Retiree Agreement.  The
Grantee has been advised and been provided the opportunity to obtain independent
legal and tax advice regarding the award of Shares pursuant to this Retiree
Agreement and the disposition of any Common Stock acquired thereby.

(e)  Severability.  In the event that any provision of this Retiree Agreement
shall be held illegal, invalid or unenforceable for any reason, such provision
shall be fully severable, but shall not affect the remaining provisions of the
Retiree Agreement, and the Retiree Agreement shall be construed and enforced as
if the illegal, invalid or unenforceable provision had not been included
therein.

(f)  Complete Agreement.  This Retiree Agreement is subject to the terms of the
Plan and the Non-Compete Agreement. There are no other prior agreements or
understandings, oral or written, between the Company and the Grantee regarding
the grant of the Shares covered hereby.



Page 3 of 3

--------------------------------------------------------------------------------

 

 

(g)  Governing Law.  This Retiree Agreement shall be construed in accordance
with the laws of the State of Texas without regard to its conflict of law
provisions, to the extent federal law does not supersede and preempt Texas law.

(h)  No Trust or Fund Created.  This Retiree Agreement shall not create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any affiliate and a Grantee or any other
Person.  To the extent that any Person acquires a right to receive payments from
the Company or any affiliates pursuant to this Retiree Agreement, such right
shall be no greater than the right of any general unsecured creditor of the
Company or any affiliate.

(i)  Other Laws.  The Company retains the right to refuse to issue or transfer
any Shares if it determines that the issuance or transfer of such Shares might
violate any applicable law or regulation or entitle the Company to recover under
Section 16(b) of the Securities Exchange Act of 1934.

(j)  Binding Effect.  This Retiree Agreement shall be binding upon and inure to
the benefit of any successors of the Company and all persons lawfully claiming
under the Grantee.

12.  Definitions and Other Terms.  The following capitalized terms shall have
those meanings set forth opposite them:

 

 

 

 

 

 

 

(a)

Grantee:

The person specified as the Grantee on page 1 and the signature page hereto.

 

 

 

 

 

 

 

(b)

Grant Date:

September 30, 2013 (to be effective on the date of retirement, notwithstanding
any subsequent required approval by the Committee or the Board)

 

 

 

 

 

 

 

(c)

Shares:

300,807 Shares of the Company’s Common Stock

 

 

 

 

 

 

 

(d)

Vesting:

Subject to Section 5 above and the terms of the Plan and the Non-Compete
Agreement, the Grantee shall vest in all rights to the Shares and any rights of
the Company to such Shares shall lapse with respect to the Shares on the dates
set forth below:

 

 

 

 

 

 

 

 

 

 

 March 15, 2014

  147,550 

Shares

 

 

 

 

 

 

 

 

 

 

 March 15, 2015

  96,268 

Shares

 

 

 

 

 

 

 

 

 

 

 March 15, 2016

  36,989  

Shares

 

 

 

 

 

 

 

 

 

 

 March 15, 2017

  20,000  

Shares

 

 





Page 4 of 4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Retiree Agreement to be executed
on its behalf by its duly authorized officer, and Grantee has executed this
Retiree Agreement, effective as of September 30, 2013.

BASIC ENERGY SERVICES, INC.

 

 

By:

/s/ James E. Tyner

Name:

James E. Tyner

Title:

VP, Human Resources

 

 

Address for Notices:

 

Basic Energy Services, Inc.

801 Cherry St, Suite 2100

Fort Worth, TX 76102

Fax:  (817) 334-4101

Attn:  President

 

 

 

GRANTEE

 

 

 

By:

/s/ Kenneth V. Huseman

Name:

Kenneth V. Huseman

 

 

 

Page 5 of 5

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

(see attached)

 

 



Page 6 of 6

--------------------------------------------------------------------------------